                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROOR INTERNATIONAL BV and
SREAM, INC.,

              Plaintiffs,

v.                                                Case No.: 2:19-cv-222-FtM-38MRM

ULLAH BUSINESS INC. and
MOHAMMED ULLAH,

              Defendants.
                                           /

                                        ORDER1

       In a previous order, the Court granted initial defendants Nipa Enterprise, Inc. and

Ashmaul Hosna’s Motion for Rule 11 Sanctions against Plaintiffs’ counsel and awarded

Nipa and Hosna the “reasonable costs and attorney’s fees they incurred in defending this

action.” (Doc. 41). The Court ordered Nipa and Hosna to file their billing records, so the

Court could determine the amount of the sanctions. Nipa and Hosna’s counsel filed an

Affidavit of Actual Attorney’s Fees and Costs, supported by itemized billing entries,

showing a total of $7,106.30. (Doc. 42).

       Plaintiffs Roor International BV and Sream, Inc. filed an Objection to the Amount

of Fees Sought by the Defendants, requesting that sanctions be limited “to reflect the


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
work performed by the Defendants’ counsel with respect to the Motion for Sanctions and

any effort required following that time.”   (Doc. 48).   Roor and Sream’s objection is

premised on the mistaken belief that sanctions were imposed “because the Plaintiffs

failed to timely respond to [Nipa and Hosna’s] Motion for Sanctions.” (Doc. 48). Not so.

The Court sanctioned Plaintiffs’ counsel because he signed and filed an objectively

baseless pleading. Plaintiffs go on to request leniency because their counsel investigated

Nipa and Hosna’s culpability after suing them, and, finding them innocent, amended the

complaint to remove them. In the event it is not yet clear why sanctions were imposed—

The Court is sanctioning Plaintiffs’ counsel because he did not reasonably

investigate his client’s claims before suing the wrong parties.

      Plaintiffs do not object to the hourly rates or billing entries in the Affidavit. And

after examining the Affidavit and attached timesheets, the Court finds the amount

requested to be reasonable.

      Accordingly, it is now

      ORDERED:

      Counsel for Plaintiffs is ORDERED to pay Nipa Enterprise, Inc. and Ashaul Hosna

Rule 11 sanctions in the amount of $7,106.30 on or before August 30, 2019.

      DONE and ORDERED in Fort Myers, Florida this 16th day of August, 2019.




Copies: All Parties of Record




                                            2
